ROSS, J.
(Concurring. )^The judgment in this case was entered in favor of appellee against appellant on November 3, 1917, and motion for new trial was served and filed October -, 1918, almost one year after rendition of judgment. Motions for new trial, in arrest of judgment, or to set aside the judgment, must be made within ten days after the rendition of the judgment. Paragraph 590, Civ. Code; Daggs v. Howard Sheep Co., 16 Ariz. 283, 145 Pac. 140. However, appellant would avoid the ten-day limit of paragraph 590 by asserting that he, under the facts, is given the right to move for a new trial at any time within one year after the rendition of judgment. He claims he comes within the terms of paragraph 592, Civil Code, which states that a new trial may be granted a defendant within one year after rendition of judgment, if he has been served by publication and has not appeared in person or by attorney of his selection. Appellant, in his affidavit of *110good cause attached to his motion for new trial, states:
“That the summons and complaint in said action were served upon me personally at said city of Los Angeles, on the 15th day of August, 1917; that immediately after said service I retained Carl G. Krook, Esq., of Kingman, Arizona, as my attorney in said action.”
On October 10, 1917, the appellant wired his said attorney from Los Angeles as follows:
“Unless your judgment otherwise, perhaps best let matter rest on motion to dismiss as possibly plaintiff may not commence new action.”
An - order dated October 13, 1917, signed by the presiding judge, recites that “upon motion of Carl G. Krook, attorney for defendant in said action, it is ordered,” etc. It is therefore shown as a fact that before November 3, 1917, the date of entry of judgment, appellant had appeared in this action by an attorney of his own selection. Appellant, having entered his appearance in the case before judgment was rendered, is, by the very terms of paragraph 592, supra, denied the right to a new trial thereunder. If he was desirous of a new trial, he should have moved for it within ten days after the judgment was rendered as provided in paragraph 590. The court was therefore without jurisdiction to sustain his motion for a new trial when made eleven months after judgment, and the provisional order" granting the new trial upon said motion was void. The provision of paragraph 590 requiring the motion to be made within ten days after the rendition of judgment is mandatory. Ellis v. First Nat. Bank of Globe, 19 Ariz. 464, 172 Pac. 281.
The order appealed from having been made by the lower court without jurisdiction, this court will not review it on appeal. Lockwood v. Lockwood, 19 *111Ariz. 215, 168 Pac. 501; McLean v. Territory, 8 Ariz. 195, 71 Pac. 926.
I concur in the order of dismissal.
BAKEB, J., concurs in Judge BOSS’ opinion.